Appeal from an order of the County Court, Westchester County, which denied, without a hearing, appellant’s application in the nature of a writ of error coram nobis to vacate a judgment of said court rendered on August 1, 1957 sentencing appellant, after he had been found guilty by a jury of grand larceny in the first degree, to serve from five to six years as a second felony offender. The grounds assigned were that the complaining witness gave perjured testimony and that such testimony was given with the knowledge of the prosecution. Order unanimously affirmed. No opinion. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.